Citation Nr: 1434637	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  09-24 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability evaluation for right hallux rigidus, status post bunionectomy, rated 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from May 1995 to September 2005.  

This matter was initially before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  

In January 2012, the Board issued a decision that, in part, denied the claim of entitlement to an increased disability evaluation for right hallux rigidus, status post bunionectomy, rated 10 percent disabling.

In June 2014, the Board issued a vacatur of the January 2012 Board decision, as the Veteran had requested to vacate the Board's prior decision and participate in a new Board hearing in order to correct any potential due process deficiency with regard to the notice, or lack thereof, provided to the Veteran during his prior Board hearing.  The Veteran was afforded this opportunity pursuant to the settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As the Veteran has requested to participate in a new Board hearing, to be conducted at the RO, the case is REMANDED for the following action:

Schedule the Veteran to participate in his requested in-person Board hearing, to be conducted at the RO.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



